FILED
                            NOT FOR PUBLICATION                               DEC 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANA WEBB,                                       No. 10-57051

              Plaintiff - Appellant,             D.C. No. 5:10-cv-01533-UA-AGR

  v.
                                                 MEMORANDUM *
MARK COPE, Honorable; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                          Submitted December 19, 2011 **

Before: GOODWIN, WALLACE and McKEOWN, Circuit Judges.


       Dana Webb appeals pro se the district court's order denying her request to

proceed in forma pauperis in her U.S.C. § 1983 action alleging civil rights

violations in connection with her divorce case. We have jurisdiction pursuant to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for an abuse of discretion, Minetti v. Port of Seattle,

152 F.3d 1113, 1115 (9th Cir. 1998) (per curiam), and we affirm.

      Webb sued Riverside Superior Court Judges Mark Cope and Rebecca

Dugan; the estate of Judge Ronald Heumann, formerly a Superior Court judge; and

Lori Hunt Kennedy, a former Commissioner in the family law court of Riverside

County. Webb alleged that the proceedings in her divorce case were

constitutionally flawed because of the “great probability of judicial bias.”

      The district court did not abuse its discretion by denying Webb’s request to

proceed in forma pauperis because it appears from the face of the complaint that

defendants are entitled to absolute immunity. See id.; see also Romano v. Bible,

169 F.3d 1182, 1186 (9th Cir. 1999).

      AFFIRMED.